Mr. B. Alan Sugg, President University of Arkansas University Tower Building, Suite 601 1123 South University Avenue Little Rock, AR 72204
Dear Mr. Sugg:
This is in response to your request for an opinion concerning Amendment 35 to the Arkansas Constitution.  That Amendment creates the Game and Fish Commission, which is to consist of eight members.  Specifically, the Amendment provides that one member shall be an "associate member who shall be the Head of the Department of Zoology at the University of Arkansas, without voting power."
Your question arises because there is no longer a head of the "Department of Zoology" at the University of Arkansas.  On October 15, 1990, the Zoology Department at the Fayetteville campus was merged into the newly-created Department of Biological Sciences headed by a single chair.  Zoology now exists as one of three divisions within that department.
The question is whether the language of the Amendment, which makes the "Head of the Department of Zoology" a member of the Commission, now refers to the Chair of the Biological Sciences Department, one division of which is zoology.
It is my opinion that it does.  Although there is technically no longer a "Department of Zoology", it is my opinion that the Amendment contemplates that the "head" or chair of that division be a member of the Commission.  The merger of the Department of Zoology into another Department, and the fact that the chair of the newly merged department has other divisions under his or her superintendence, does not, in my opinion, remove the Chair's eligibility to serve as an associate member on the Game and Fish Commission.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.